Citation Nr: 0101377	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance pursuant 
to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
appellant's claim for service connection for the veteran's 
cause of death and for Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.  The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal regarding these issues.


REMAND

The appellant, the surviving spouse of the veteran, contends 
that service connection is warranted for the cause of the 
veteran's death.  Specifically, she alleges that the 
veteran's inservice injuries incurred during combat in March 
1945 caused his organic brain disease, which contributed 
substantially to cause the veteran's death.

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  Service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (2000).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2000).  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1) (2000).  See generally Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).  A claim for dependency and indemnity 
compensation is treated as a new claim, regardless of the 
status of adjudications concerning service-connected 
disability claims brought by the veteran before his death, 
and therefore service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established during the veteran's life or for which 
service connection could have been established.  See 38 
C.F.R. § 20.1106 (1999); Ruiz v. Gober, 10 Vet. App. 352, 358 
(1997); Cacalda v. Brown, 9 Vet. App. 261, 263 (1996).

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

B.  Additional Medical Records Needed

After a review of the record, the Board believes that 
additional development of the evidence must be accomplished 
prior to further consideration of the appellant's claim.  The 
veteran's death certificate shows that he died in October 
1998, at the age of 82.  The immediate cause of death was 
listed as aspiration pneumonia.  Organic brain syndrome was 
also listed as a significant condition contributing to death 
but not resulting in the underlying cause of death.

The death certificate noted that at the time of his death, 
the veteran was an inpatient at the Desoto Regional Health 
System.  The Board is of the opinion that the veteran's 
complete terminal hospitalization records, including any 
doctor's notes and other medical records, if available, may 
be helpful in addressing the question of whether there is an 
etiological relationship between the veteran's cause of death 
and his military service.  Accordingly, the RO should make an 
attempt to obtain these records.  The RO should also attempt 
to obtain available treatment records from W. Dillard, M.D., 
the veteran's private physician.


C.  Etiological Examination Needed

The Board also concludes that an advisory medical opinion is 
needed to make an informed decision in this matter.  A 
medical opinion submitted by W. Dillard, M.D., suggests a 
relationship between the veteran's organic brain disease and 
his inservice injuries sustained in combat during March 1945.  
The available evidence, however, fails to reveal any recent 
treatment for the veteran's organic brain disease.  Moreover, 
it is unclear from Dr. Dillard's opinion whether he had 
actually reviewed any of the veteran's inservice treatment 
records.

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, a medical opinion is warranted in this matter as 
to whether the veteran's service-connected disabilities 
contributed substantially or materially to his cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c)(1) (2000).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing, as well 
as, obtaining an advisory medical opinion.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where the veteran had been treated for 
his organic brain disease and/or 
inservice concussion.  After securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the relevant records of 
treatment from all the sources listed by 
the appellant which are not already on 
file.  In particular, the Board is 
interested in the veteran's terminal 
hospitalization records from the Desoto 
Regional Health System and his treatment 
records from W. Dillard, M.D.  All 
information obtained should be made part 
of the file.  

2.  After the above records are 
retrieved, the veteran's entire claims 
file should be reviewed and examined by 
the appropriate specialist.  Based upon 
his review of the claims file, the 
examiner should specifically provide an 
opinion as to:

Whether it is likely, unlikely, or 
at least as likely as not that the 
veteran's organic brain disease was 
caused by or aggravated by the 
veteran's inservice injuries 
sustained in combat during March 
1945.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

The RO should then readjudicate the issue 
of entitlement to service connection for 
cause of the veteran's death, and 
entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. § 
Chapter 35.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

